As filed with the Securities and Exchange Commission on October 15, 2012 Investment Company Act File No. 811-10083 U.S.SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ]Pre-Effective Amendment No.[ ]Post-Effective Amendment No. Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC (Exact Name of Registrant as Specified in Charter) 225 High Ridge Road Stamford, CT 06905 (Address of Principal Executive Offices) (203) 975-4063 (Registrant’s Telephone Number, Including Area Code) c/o Steven L. Suss Bank of America Capital Advisors LLC 225 High Ridge Rd. Stamford, CT 06905 (Name and Address of Agent for Service) Copy to: Kenneth S. Gerstein, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, NY 10022 Calculation of Registration Fee under the Securities Act of 1933: Title of Securities Being Registered Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Units of Limited Liability Company Interests (1) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TI), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TE), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TI 2), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TE 2), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC 225 High Ridge Road Stamford, CT06905 Dear Member: On behalf of the Boards of Managers (each, and collectively, the "Board") of Excelsior Multi-Strategy Hedge Fund of Funds (TI), LLC, Excelsior Multi-Strategy Hedge Fund of Funds (TE), LLC, Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC and Excelsior Multi-Strategy Hedge Fund of Funds (TE 2), LLC (each of the foregoing, a "Merger Fund," and collectively, the "Merger Funds") and Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC (the "Master Fund," and together with the "Merger Funds," the "Funds"), it is my pleasure to invite you to attend a joint special meeting (the "Meeting") of members of the Funds ("Members").The Meeting will be held at [11:00 a.m.] (Eastern Time) on [], 2012, at the offices of the Funds, [225 High Ridge Road, Stamford, Connecticut 06905].The formal notice of the Meeting and related materials are enclosed.The purpose of the Meeting is for Members of the Funds to vote on important proposals that affect the Funds. At the Meeting, Members of each Merger Fund will vote on a proposal to reorganize their Merger Fund with and into the Master Fund (the "Reorganization"), pursuant to an Agreement and Plan of Merger (each, and collectively, the "Plan").The Funds are currently configured in a master/feeder fund structure, in which each Merger Fund pursues its investment objective by investing substantially all of its assets in the Master Fund.If the Reorganization is approved by Members of the Funds and consummated, Members of the Merger Funds would become members of the Master Fund, and the Merger Funds would cease to exist.Also, at the Meeting, Members of the Master Fund (that is, the Merger Funds) will vote on proposals to approve the Master Fund's participation in the Reorganization, and to approve a new investment advisory agreement between Bank of America Capital Advisors LLC, the investment adviser of the Master Fund (the "Adviser"), and the Master Fund (the "New Advisory Agreement"), to become effective upon the consummation of the Reorganization.Because each Merger Fund will "pass through" the vote on the two Master Fund proposals to its Members, Members of the Merger Funds are also being asked to vote on these proposals.Each Merger Fund will vote its units of limited liability company interests ("Units")of the Master Fund proportionately for and against the two Master Fund proposals in the same proportion as votes are cast by its Members on these proposals. More about the Reorganization The Reorganization is being proposed to consolidate funds managed by the Adviser that have substantially identical investment objectives and policies.This consolidation is expected to result in lower expenses, and thus, benefit Members of the Merger Funds.The Reorganization would involve the following steps: · each Merger Fund would merge with and into the Master Fund; · Members of each Merger Fund would each receive Units of the Master Fund having an aggregate net asset value equal to the net asset value of their investment in their Merger Fund as of the time of the Reorganization in exchange for their Units of their Merger Fund; · the Reorganization would result in the Master Fund being a single stand-alone fund; and · investors who are now Members of the Merger Funds would become Members of the Master Fund. Consummation of the Reorganization with respect to any of the Funds is subject to satisfaction of all conditions to the closing of the Reorganization of Excelsior Multi-Strategy Hedge Fund of Funds (TI), LLC ("Excelsior TI") and Excelsior Multi-Strategy Hedge Fund of Funds (TE), LLC ("Excelsior TE"), including the approval of the Plan by Members of Excelsior TI and Excelsior TE.If the Members of either of those Merger Funds do not approve the Plan, or any other condition to the consummation of the Reorganization with respect to those Merger Funds is not satisfied (or waived), the Reorganization will not be effected with respect to any of the Funds.If Members of either Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC ("Excelsior TI 2") or Excelsior Multi-Strategy Hedge Fund of Funds (TE 2), LLC ("Excelsior TE 2") do not approve the Plan (or any conditions to the Reorganization with respect to those Funds is not satisfied or waived), but the Reorganization with respect to Excelsior TI and Excelsior TE is approved by Members of those Merger Funds and subsequently consummated, it is expected that Excelsior TI2 and Excelsior TE 2, as applicable, initially will remain as a feeder fund into the Master Fund and that the Board will consider the liquidation of such Fund(s). The Board of each of the Funds has approved the Reorganization and believes that consummation of the Reorganization would be in the best interests of each Fund and its Members. You will not incur any sales loads or other transaction charges as a result of the Reorganization. More about the New Advisory Agreement The terms of the New Advisory Agreement are substantially identical to the terms of the current investment advisory agreement between the Master Fund and the Adviser (the "Current Advisory Agreement"), with the exception of the addition of certain services to be provided to the Master Fund by the Adviser (which the Adviser is currently providing to the Merger Funds pursuant to management agreements with the Merger Funds) and a change in the fee payable by the Master Fund to the Adviser from an annual rate of 1.00% of the Master Fund's net assets to an annual rate of 1.50% of the Master Fund's net assets.However, as described in the enclosed Prospectus/Proxy Statement, the rate of the fee payable under the New Advisory Agreement will be the same as the combined rate of the management and investment advisory fees currently paid directly and indirectly by the Merger Funds. 2 The Board unanimously recommends that you vote to approve the Plan and the New Advisory Agreement. The enclosed Prospectus/Proxy Statement, which you should read carefully, provides you with detailed information about the proposals and solicits your proxy to be voted on the proposals at the Meeting. You may vote at the Meeting, with respect to the proposals applicable to your Fund and the Master Fund, if you were a Member of record of the Fund, as of the close of business on [], 2012.If you attend the Meeting, you may vote in person.If you would like to attend the Meeting, you may obtain directions by calling 1-866-637-2587.However, whether or not you intend to attend the Meeting, you can vote in one of three ways: (i) by signing and returning the enclosed proxy card in the enclosed prepaid envelope; (ii) via the Internet at www.proxyvote.com and following the on-screen directions; or (iii) by using your touch-tone telephone.(Please see the enclosed information, as well as your proxy card, for additional instructions on how to vote.)If you vote by Internet or by telephone, you do not need to mail your proxy card.If after voting you want to change your vote, you may do so by attending the Meeting, by submitting a new proxy card, or submitting a new vote by touch-tone telephone or the Internet. Please call us at [1-866-637-2587] if you have any questions regarding voting procedures. It is important that your vote be represented.Please mark, sign and date the enclosed proxy card and return it in the envelope provided by mail or vote using the Internet or touch-tone telephone. 3 Thank you for your confidence and support. Very truly yours, EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TI), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TE), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TI 2), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TE 2), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC /s/ Spencer N. Boggess Name: SpencerN. Boggess Title: Chief Executive Officer [], 2012 YOUR VOTE IS IMPORTANT.PLEASE VOTE BY RETURNING YOUR PROXY CARD PROMPTLY (OR BY FOLLOWING THE ALTERNATIVE VOTING METHODS DESCRIBED IN THE ENCLOSED PROSPECTUS/PROXY STATEMENT).ANY MEMBER WHO DOES NOT EXPECT TO ATTEND THE MEETING IS URGED TO MARK, SIGN AND DATE THE PROXY CARD AND RETURN IT AS SOON AS POSSIBLE IN THE ENCLOSED POSTAGE-PAID ENVELOPE. 4 Question and Answers At the Joint Special Meeting of Members of the Funds to be held on [], 2012, Members of the Funds will have the opportunity to vote on important proposals relating to the Funds.We recommend that you carefully read the enclosed Prospectus/Proxy Statement, which describes the proposals in detail.The following "Questions and Answers" are provided as a supplement to the Prospectus/Proxy Statement and to answer questions you may have. Why are the Funds holding a Joint Special Meeting of Members? The Joint Special Meeting of Members is being called to vote on: (1) the Reorganization of your Fund and the other Merger Funds into the Master Fund, pursuant to an Agreement and Plan of Merger; and (2) the approval of a New Advisory Agreement for the Master Fund that would become effective when the Reorganization is consummated.As a result of the Reorganization, you will no longer be a Member of your Merger Fund and will become a Member of the Master Fund. Why is the Reorganization being proposed? The Reorganization is being proposed to consolidate the Funds, which currently consist of five closed-end funds in a master/feeder fund structure, into a single fund.The Master Fund will be the surviving company of the Reorganization and will continue to invest its assets in accordance with the same investment program as is now in effect.The Reorganization was approved by the Board because, based on information provided by the Adviser, it is expected that the Reorganization will provide the following primary benefits to Members: ● To the extent the Merger Funds combine into the Master Fund and Members of the Merger Funds become members of a single, larger combined fund, it is expected that Members of the Master Fund will benefit from the spreading of fixed costs across a larger asset base, which may result in a reduction of such Members' expenses. ● The Reorganization will facilitate a more concentrated selling effort for a single fund (i.e., the Master Fund), as opposed to marketing substantially identical products with identical investment objectives (i.e., the Merger Funds) as is currently the case. How will the approval of the Plan affect me as a Member of a Merger Fund? If the Reorganization is effected, you will become a Member of the Master Fund and will receive Units of the Master Fund having a value equal to the value of your investment in your Merger Fund. Why am I being asked to approve a New Advisory Agreement between the Master Fund and the Adviser? The Board of the Master Fund has approved a New Advisory Agreement with the Adviser, to become effective upon the consummation of the Reorganization.To become effective, the New Advisory Agreement must be approved by the Merger Funds, as Members of the Master Fund.Each Merger Fund will provide its Members the opportunity to vote on this proposal and will vote on this proposal in the same proportion as votes are cast by Members of the Merger Fund. 5 How will the approval of the New Advisory Agreement affect me as a Member of a Fund? With the exception of the addition of certain services to be provided to the Master Fund by the Adviser (which the Adviser is currently providing to the Merger Funds pursuant to management agreements with the Merger Funds) and the change in the fee described below, the terms of the New Advisory Agreement are substantially identical to the terms of the Current Advisory Agreement.The annual fee payable by the Master Fund under the New Advisory Agreement will be computed at the annual rate of 1.50% of the Master Fund's net assets, rather than at an annual rate of 1.00% of the Master Fund's net assets, which is the fee payable under the Current Advisory Agreement.The fee increase is being proposed in light of the proposed Reorganization to reflect the fact that the Adviser will be required to provide various additional services to the Master Fund after the Reorganization because Members of the Merger Funds, along with new investors, will invest directly in and hold Units of the Master Fund.Each Merger Fund currently pays the Adviser an annual management fee of 0.50% of the Fund's net assets, in addition to bearing a pro rata portion of the fee payable by the Master Fund under the Current Advisory Agreement (making the current effective rate of fees directly and indirectly paid by the Merger Funds to the Adviser 1.50%).If the Reorganization is consummated and the New Advisory Agreement approved, services that were previously provided to the Merger Funds by the Adviser under its management agreements with the Merger Funds will be provided by the Adviser under the New Advisory Agreement, and the management agreements will be terminated.Thus, the fee payable under the New Advisory Agreement will approximate the investment advisory and management fees currently borne by the Merger Funds. What if the Reorganization or the New Advisory Agreement is not approved by Members of one or more Merger Funds? Consummation of the Reorganization with respect to any of the Funds is subject to satisfaction of all conditions to the closing of the Reorganization of Excelsior TI and Excelsior TE, including the approval of the Plan by Members of Excelsior TI and Excelsior TE.If the Members of either of those Merger Funds do not approve the Plan, or any other condition to the consummation of the Reorganization with respect to those Merger Funds is not satisfied (or waived), the Reorganization will not be effected with respect to any of the Funds.If Members of either Excelsior TI 2 or Excelsior TE 2 do not approve the Plan (or any conditions to the Reorganization with respect to those Funds is not satisfied or waived) but the Reorganization with respect to Excelsior TI and Excelsior TE is approved by Members of those Merger Funds and subsequently consummated, it is expected that Excelsior TI2 and Excelsior TE 2, as applicable, initially will remain as a feeder fund into the Master Fund and that the Board will consider the liquidation of such Fund(s). If the New Advisory Agreement is not approved by Members, the Reorganization will not be effected and the New Advisory Agreement will not become effective.In such event, all of the Funds will continue to operate as they do now and the Adviser will continue to provide investment advisory services to the Master Fund pursuant to the Current Advisory Agreement. 6 How does the Board recommend that I vote? The Board has carefully considered each of the proposals that will be voted on at the Meeting and unanimously recommends that you vote "For" approval of the Plan and "For" approval of the New Advisory Agreement. How can I vote? Whether or not you intend to attend the Meeting, you can vote in one of three ways: (i) by signing and returning the enclosed proxy card in the enclosed prepaid envelope; (ii) via the Internet at www.proxyvote.com and following the on-screen directions; or (iii) by using your touch-tone telephone.(Please see the enclosed information, as well as your proxy card, for additional instructions on how to vote.)If you attend the Meeting, you may vote in person. 7 EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TI), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TE), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TI 2), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TE 2), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC 225 High Ridge Road Stamford, CT06905 NOTICE OF JOINT SPECIAL MEETING OF MEMBERS To be held on [], 2012 To the Members: NOTICE IS HEREBY GIVEN that a joint special meeting (the "Meeting") of members ("Members") of Excelsior Multi-Strategy Hedge Fund of Funds (TI), LLC, Excelsior Multi-Strategy Hedge Fund of Funds (TE), LLC, Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC and Excelsior Multi-Strategy Hedge Fund of Funds (TE 2), LLC (each of the foregoing, a "Merger Fund," and collectively, the "Merger Funds") and Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC (the "Master Fund," and together with the "Merger Funds," the "Funds") has been called by the Board of Managers of each of the Funds (each, and collectively, the "Board") and will be held on [], 2012, at [], Eastern Time, at the offices of the Funds, 225 High Ridge Road, Stamford, Connecticut 06905. The Meeting is being called for the following purposes: 1. To approve an Agreement and Plan of Merger on behalf of each Merger Fund providing for the merger of that Merger Fund with and into the Master Fund. 2. To approve an Agreement and Plan of Merger on behalf of the Master Fund providing for the merger of each Merger Fund with and into the Master Fund. 3. To approve on behalf of the Master Fund a new investment advisory agreement between the Master Fund and Bank of America Capital Advisors LLC. 4. To act on such other business as may properly come before the Meeting or any adjournment thereof. You may vote at the Meeting, with respect to the proposals applicable to your Fund and the Master Fund, if you were a Member of record of the Fund as of the close of business on [], 2012.If you attend the Meeting, you may vote in person.If you would like to attend the Meeting, you may obtain directions by calling 1-866-637-2587. Members who do not expect to attend the Meeting are urged to vote in one of three ways: (i) by signing and returning the enclosed proxy card in the enclosed prepaid envelope; (ii) via the Internet at www.proxyvote.com and following the on-screen directions; or (iii) by using your touch-tone telephone.Signed but unmarked proxy cards will be counted in determining whether a quorum 8 is present at the Meeting and will be voted "For" each of the proposals and in the discretion of the persons named as proxies in connection with any other matter which may properly come before the Meeting or any adjournment thereof. The Prospectus/Proxy Statement accompanying this Notice is also available along with the proxy card and any other proxy materials at www.proxyvote.com by entering the control number that appears on your proxy card. The Funds will furnish, without charge, copies of their most recent annual reports to Members upon request.To request a copy, please call 1-866-637-2587 or write to the Funds at 225 High Ridge Road, Stamford, Connecticut 06905.You may also view or obtain these documents from the Securities and Exchange Commission (the "SEC") (i) in person: at the SEC's Public Reference Room in Washington, D.C., (ii) by phone: 1-800-SEC-0330, (iii) by mail: Public Reference Section, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549 (duplicating fee required), (iv) by e-mail:publicinfo@sec.gov, or (v) by Internet:www.sec.gov. If you have any questions, please call the Funds at 1-866-637-2587. By Order of the Boards of Managers [], 2012 Each Member's vote is important.The Meeting may be adjourned, with respect to one or more Funds, without conducting any business if a quorum is not present.In that event, those Funds will continue to solicit proxies in an attempt to obtain a quorum. Your vote could be critical to enable the Funds to hold the Meeting as scheduled, so please vote in one of three ways: (i) by signing and returning the enclosed proxy card in the enclosed prepaid envelope; (ii) via the Internet at www.proxyvote.com and following the on-screen directions; or (iii) by using your touch-tone telephone.Please see your proxy card for additional instructions on how to vote. 9 PROSPECTUS OF EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC Dated [], 2012 AND PROXY STATEMENT OF EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TI), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TE), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TI 2), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS (TE 2), LLC EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC 225 High Ridge Road Stamford, CT06905 1-866-637-2587 (together, the "Prospectus/Proxy Statement") This Prospectus/Proxy Statement solicits proxies to be voted at a joint special meeting (the "Meeting") of members ("Members") of each of Excelsior Multi-Strategy Hedge Fund of Funds (TI), LLC, Excelsior Multi-Strategy Hedge Fund of Funds (TE), LLC, Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC and Excelsior Multi-Strategy Hedge Fund of Funds (TE 2), LLC (each of the foregoing, a "Merger Fund," and collectively, the "Merger Funds") and Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC (the "Master Fund," and together with the "Merger Funds," the "Funds").The Meeting has been called by the Boards of Managers of the Funds (each, and collectively, the "Board") to vote on proposals to reorganize the Merger Funds with and into the Master Fund (the "Reorganization"), pursuant to an Agreement and Plan of Merger (each, and collectively, the "Plan"),and to approve a new investment advisory agreement between Bank of America Capital Advisors LLC, the investment adviser of the Master Fund (the "Adviser"), and the Master Fund (the "New Advisory Agreement").Your proxy may also be voted at any adjournment of the Meeting. In addition to soliciting proxies by mail, officers of the Adviser and personnel of the Adviser's affiliates may solicit proxies by telephone or in person, without special compensation.The Adviser has retained Broadridge, a third party solicitor, to solicit proxies from members of each Fund ("Members").Broadridge may solicit proxies in person, by Internet or by telephone.The fee and expenses of the proxy solicitor, as well as all other costs associated with the solicitation of proxies and of the Meeting, are being paid by the Merger Funds.The Funds expect to pay approximately $[] to Broadridge in connection with the solicitation. If the Reorganization of a Merger Fund is approved by its Members, the Merger Fund would merge with and into the Master Fund and Members of that Merger Fund would receive units of 10 limited liability company interests ("Units") of the Master Fund.This proposal is further described under "Proposals 1 and 2: To Approve an Agreement and Plan of Merger" below. Approval of the New Advisory Agreement is being sought in connection with the Reorganization.If approved by Members of the Master Fund, the New Advisory Agreement will be effected when the Reorganization is consummated.Even if Members of the Funds approve the Reorganization, itwill not be consummated if Members of the Master Fund do not approve the New Advisory Agreement.This proposal is further described under "Proposal 3: To Approve a New Investment Advisory Agreement" below. The principal office and telephone number of the each of the Funds is 225 High Ridge Road, Stamford, Connecticut 06905 and [1-866-637-2587].The Adviser serves as the investment adviser of the Master Fund, in which each Merger Fund invests substantially all of its assets, and also serves as the management services provider of the Merger Funds.Each Fund is a non-diversified, closed-end management investment company that is registered under the Investment Company Act of 1940, as amended (the "1940 Act"). This Prospectus/Proxy Statement gives you information about an investment in the Master Fund and about other matters that you should know before voting and investing.You should retain it for future reference.A statement of additional information dated [], 2012 (the "Statement of Additional Information"), relating to this Prospectus/Proxy Statement, containing more information about the Funds and the Reorganization, has been filed with the U.S. Securities and Exchange Commission (the "SEC"), and is incorporated herein by reference.The Statement of Additional Information is available without charge by calling [1-866-637-2587], or by writing to the Funds c/o 225 High Ridge Road, Stamford, Connecticut 06905. This Prospectus/Proxy Statement is first being mailed to Members on or about [], 2012. All properly executed proxies received before the Meeting will be voted at the Meeting and any adjournment thereof in accordance with the instructions marked thereon or otherwise as provided therein.If no instructions are marked, proxies will be voted "For" each of the proposals and will be voted in accordance with the judgment of the persons appointed as proxies on any other matter that may properly come before the Meeting or any adjournment thereof.Members who execute proxies retain the right to revoke them in person at the Meeting or by written notice received by the Fund at any time before they are voted.Proxies voted by telephone or over the Internet may be revoked at any time before they are voted in the same manner that proxies voted by mail may be revoked.In addition, any Member who attends the Meeting in person may vote by ballot at the Meeting, thereby canceling any proxy previously given.See "Proxy Voting and Member Meeting Information – May I revoke my proxy?" If a quorum is not present at the Meeting, with respect to one or more Funds, or if a quorum is present but sufficient votes to approve one or more of the proposals are not received, the persons named as proxies may propose one or more adjournments of the Meeting, with respect to those Funds, to permit further solicitation of proxies.See "Proxy Voting and Member Meeting Information – How will Member voting be handled." 11 The close of business on [], 2012 has been fixed as the record date (the "Record Date") for the determination of Members entitled to notice of and to vote at the Meeting and any adjournment. Members of the Funds are entitled to one vote with respect to each Unit held by the Member as of the Record Date (and a proportionate fractional vote in the case of a fractional Unit).Members may only vote on proposals affecting their Fund and the Master Fund.As of the close of business on the Record Date, the number of Units outstanding of each Fund was as follows: Excelsior Multi-Strategy Hedge Fund of Funds (TI), LLC [] Excelsior Multi-Strategy Hedge Fund of Funds (TE), LLC [] Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC [] Excelsior Multi-Strategy Hedge Fund of Funds (TE 2), LLC [] Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC [] Copies of the Funds' most recent annual reports are available upon request, without charge, by calling 1-866-637-2587 or by writing to the Funds at 225 High Ridge Road, Stamford, Connecticut 06905.You may also view or obtain these documents from the Securities and Exchange Commission (the "SEC") (i) in person: at the SEC's Public Reference Room in Washington, D.C., (ii) by phone: 1-800-SEC-0330, (iii) by mail: Public Reference Section, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549 (duplicating fee required), (iv) by e-mail:publicinfo@sec.gov, or (v) by Internet: www.sec.gov. Information regarding persons known to own five percent or more of the Units of the Funds and information regarding the ownership of Units of the Merger Funds by Managers of the Funds is contained in Exhibit G. Important Notice Regarding the Availability of Proxy Materials for the Meeting of Members to Be Held on [], 2012 The following materials and information relating to this Prospectus/Proxy Statement are available at www.proxyvote.com by entering the control number that appears on your proxy card:(i) the Prospectus/Proxy Statement and accompanying Notice of Joint Special Meeting of Members; (ii) proxy cards and any other proxy materials; (iii) information on how to obtain directions to attend the Meeting in person; and (iv) a copy of each Fund's Annual Report to Members for the fiscal year ended March 31, 2012. The SEC has not approved or disapproved these securities or passed upon the adequacy of this Prospectus/Proxy Statement.Any representation to the contrary is a criminal offense. An investment in a Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 12 PROSPECTUS/PROXY STATEMENT TABLE OF CONTENTS Page PROPOSAL 1 AND 2: TO APPROVE AN AGREEMENT AND PLAN OF MERGER 16 Summary 17 What is the purpose of the Proposals? 17 How will the Reorganization be effected? 18 How do the investment objectives, strategies and policies of the Merger Funds and the Master Fund compare? 19 What are the general tax consequences of the Reorganization? 19 Who manages the Merger Funds and theMasterFund? 19 What are the fees and expensesof each Fund and what might they be after the Reorganization? 20 How do the performance records of the Funds compare? 23 Where can I find more financial information about the Funds? 23 How do the subscription and repurchase procedures of the Funds compare? 24 What are other key features of the Funds? 25 Comparison of Principal Risk Factors 25 28 How will the Reorganization be carried out? 28 What are the tax consequences of the Reorganization? 29 What should I know about Units of the Master Fund? 29 What are the capitalizations of the Funds and whatmight the capitalizations be after the Reorganization? 30 Reasons for the Reorganization and Board Considerations 30 Comparison of Investment Objectives, Strategies, Policies and Risks 33 Are there any significant differences between the investment objectives of the Merger Funds and the Master Fund? 33 Are there any significant differences between the investment strategies and policies of the Merger Funds and the MasterFund? 33 How do the fundamental investment restrictions of the Funds differ? 33 More Information about the Funds 33 General Information 33 Financial Highlights 34 Investment Restrictions 40 Management 41 13 InvestmentManagement Team 43 Administration and Other Services 43 Fees and Expenses 44 Regulatory Matters 45 Description of Units 45 Repurchases of Units 46 Transfers of Units 47 Determination ofNet Asset Value 47 Dividends and Distributions 48 Certain Aspects of U.S. Fedreal Income Taxation 48 Additional Information 49 PROPOSAL 3: TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT 50 Introduction 50 1940 Act Requirements 51 The Adviser 51 Description of the New Advisory Agreement and Current Advisory Agreement 52 Board Considerations 55 Required Vote 56 Additional Information 56 PROXY VOTING AND MEMBER MEETING INFORMATION 58 How will solicitations be made? 58 How will Member voting be handled? 58 How do I ensure my vote is accurately recorded? 59 May I revoke my proxy? 59 What other matters will be votedupon at the Meeting? 59 Who is entitled to vote? 59 Who will paythe expenses of soliciting proxies? 60 How do I submit a member proposal? 60 Other Matters and Additional Information 61 Principal Holders of Unit 62 EXHIBITS ExhibitsA - Form of Agreement and Plan of Merger Exhibits B - Form of New Advisory Agreement Exhibits C - Investment Strategies of the Funds and Related Risks 14 Exhibits D - Comparison of Investment Restrictions Exhibits E - Repurchase and Transfer of Units of the Master Fund Exhibits F - Limited Liability Company Agreement of the Master Fund Exhibits G - Principal Holders of Units as of [ ] 15 PROPOSALS 1 AND 2: TO APPROVE AN AGREEMENT AND PLAN OF MERGER At the Meeting, Members of each of the Funds will vote on a proposal to approve an Agreement and Plan of Merger (each, and collectively, the "Plan") that will have the effect of reorganizing the Merger Funds into the Master Fund (the "Reorganization").Under the Plan, the Members of the Merger Funds would become Members of the Master Fund and the Merger Funds would cease to exist. The Reorganization is being proposed to consolidate the Funds, which currently consist of five closed-end funds in a master/feeder fund structure, into a single fund.The Master Fund will be the surviving company of the Reorganization and will continue to invest its assets in accordance with the same investment program as is now in effect.The Reorganization was approved by the Board of Managers of each Fund (each, and collectively, the "Board") because, based on information provided by the Adviser, it is expected that the Reorganization will provide the following primary benefits to Members: ● To the extent the Merger Funds combine into the Master Fund and Members of the Merger Funds become members of a single, larger combined fund, it is expected that Members of the Master Fund will benefit from the spreading of fixed costs across a larger asset base, which may result in a reduction of such Members' expenses.In addition, Members will no longer bear various expenses now being incurred by the Merger Funds. ● The Reorganization will facilitate a more concentrated selling effort for a single fund (i.e., the Master Fund), as opposed to marketing substantially identical products with identical investment objectives (i.e., the Merger Funds) as is currently the case. The Plan is subject to the approval of Members of each of the Funds voting separately.Members of each Merger Fund are being asked to vote on the Plan with respect to the participation of their Merger Fund in the Reorganization (Proposal 1).Members of the Master Fund (that is, the Merger Funds) are also required to approve the Plan with respect to the Master Fund (Proposal 2).Each Merger Fund will vote its Units of the Master Fund proportionately for and against approval of the Plan for the Master Fund in the same proportion as votes are cast by its Members on the proposal.The information that follows applies to both Proposals 1 and 2. The Master Fund was organized on July 6, 2000 and commenced operations on October 1, 2000.As of March 31, 2012, the net assets of the Master Fund was $387,715,802.Excelsior Multi-Strategy Hedge Fund of Funds (TI), LLC ("Excelsior TI"), Excelsior Multi-Strategy Hedge Fund of Funds (TE), LLC ("Excelsior TE"), Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC ("Excelsior TI 2") and Excelsior Multi-Strategy Hedge Fund of Funds (TE 2), LLC ("Excelsior TE 2") commenced operations on April 23, 2007, July 1, 2007, July 1, 2010 and April 1, 2010, respectively.As of March 31, 2012, the net assets of Excelsior TI, Excelsior TE,Excelsior TI 2 and Excelsior TE 2 were $220,626,106, $154,036,432, $6,665,296 and $8,633,987, respectively. At a joint meeting of the Funds' Board held on June 28, 2012, the Board, including all of the Managers who are not "interested persons" (as defined by the 1940 Act) of the Funds (the "Independent Managers") approved the Plan substantially in the form attached to this Prospectus/Proxy Statement as Exhibit A.The Board determined that the Reorganization is in 16 the best interests of the Members of each of the Funds and that no dilution in value would result to the Members of any of the Funds as a result of the Reorganization.In the Reorganization: ● each Merger Fund would merge with and into the Master Fund; ● Members of the Merger Funds would each receive Units of the Master Fund having an aggregate net asset value equal to the net asset value of their investment in their Merger Fund as of the time of the Reorganization in exchange for their Units of their Merger Fund; ● the Reorganization would result in the Master Fund being a single stand-alone fund; and ● investors who are now Members of the Merger Funds would become Members of the Master Fund. Because the Merger Funds currently pursue their investment objectives by investing their assets in the Master Fund, Members will continue to participate in the same investment program if the Reorganization is consummated. Consummation of the Reorganization with respect to any of the Funds is subject to satisfaction of all conditions to the closing of the Reorganization of Excelsior TI and Excelsior TE, including the approval of the Plan by Members of Excelsior TI and Excelsior TE.If the Members of either of those Merger Funds do not approve the Plan, or any other condition to the consummation of the Reorganization with respect to those Merger Funds is not satisfied (or waived), the Reorganization will not be effected with respect to any of the Funds.If Members of either Excelsior TI 2 or Excelsior TE 2 do not approve the Plan (or any conditions to the Reorganization with respect to those Funds is not satisfied or waived), but the Reorganization with respect to Excelsior TI and Excelsior TE is approved by Members of those Merger Funds and subsequently consummated, it is expected that Excelsior TI2 and Excelsior TE 2, as applicable, initially will remain as a feeder fund into the Master Fund and that the Board will consider the liquidation of such Fund(s). Summary This is only a summary of certain information contained in the Prospectus/Proxy Statement.You should read the complete information contained in the rest of this Prospectus/Proxy Statement, including the form of Plan (attached as Exhibit A). What is the purpose of the Proposals? The Reorganization is intended to consolidate the Fund complex.The Merger Funds, as feeder funds, currently pursue their investment objectives by investing substantially all their assets in the Master Fund.The Adviser serves as the investment adviser of the Master Fund and the management services provider of the Merger Funds.If the Reorganization is effected, the Merger Funds will merge with and into the Master Fund and Members of the Merger Funds will become members of a single, larger combined fund which is expected to have lower annual expenses per Unit than the annual per Unit expenses now borne by Members of the Merger Funds (including expenses of the Master Fund such Members currently bear indirectly as a result of the Merger Funds investing in the Master Fund), assuming the total assets of the Master Fund do not decline significantly from their current level.Thus, the Reorganization should result in a 17 cost savings to Members.(See "What are the fees and expenses of each Fund and what might they be after the Reorganization?" below.)It also is expected that the Reorganization will facilitate a more concentrated selling effort insofar as the proposed placement agent of Units of the Master Fund, Merrill Lynch, Pierce, Fenner & Smith Incorporated (the "Placement Agent"), which currently serves as the placement agent of Units of each of the Merger Funds, and its personnel will be able to focus their marketing efforts on selling one Fund (i.e., the Master Fund) rather than four substantially similar funds (i.e., the Merger Funds) as presently is the case.The Adviser believes that this should foster the sale of Units to new investors and, in turn, increase the likelihood of a further reduction in expenses if assets of the Master Fund increase, which would permit expenses of the Master Fund to be spread across a larger asset base, to a greater extent than would be the case absent the Reorganization. The current master/feeder fund structure of the Funds was implemented in 2007 primarily to enable both U.S. taxable investors and U.S. tax-exempt investors to participate in the investment returns of a single investment portfolio (i.e., the Master Fund).The use of this structure was needed to address an adverse tax consequence affecting U.S. tax-exempt investors that would arise if such investors were to invest in a fund treated as a partnership for U.S. tax purposes.However, effective January 1, 2012, the Merger Funds and the Master Fund each elected to be classified as associations taxable as corporations and each intends to qualify as a "regulated investment company" ("RIC") under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended (the "Code") for 2012 and subsequent calendar years.Because the Funds are now taxed as RICs and not as partnerships, no adverse tax consequence would arise from the direct investment by U.S. tax-exempt investors in the same Fund as U.S. taxable investors.Primarily for this reason, the continued use of a master/feeder fund structure is no longer necessary.This structure is also no longer needed because two of the Merger Funds (Excelsior TI 2 and Excelsior TE 2) were established solely to facilitate the ability of the Placement Agent to receive a quarterly servicing fee (the "Servicing Fee") with respect to investments in Excelsior TI 2 and Excelsior TE 2 made by its brokerage customers, at an annualized rate of 0.25% of the net assets of the applicable Fund, and the Placement Agent is now willing to forgo this fee. How will the Reorganization be effected? The Board has approved the Plan on behalf of each of the Funds and recommends that Members of each of the Funds vote to approve the Plan.If the Members of each of the Funds approve the Plan and the Reorganization is effected, each Merger Fund would merge with and into the Master Fund, pursuant to Section 18-209(b) of the Delaware Limited Liability Company Act and Members of the Merger Funds would receive Units of the Master Fund having an aggregate net asset value equal to the value of their investments in their Merger Fund as of the time of the Reorganization and would be admitted as Members of the Master Fund.The Merger Funds would cease to exist and the Master Fund would remain as a single stand-alone fund. If approved by Members, the Reorganization will occur on a date agreed to by the Funds (the "Closing Date"), which is currently expected to be [December 31, 2012], subject to satisfaction of various conditions set forth in the Plan. For the reasons set forth below under "Reasons for the Reorganization and Board Considerations," the Board has concluded that the Reorganization is in the best interests of each 18 of the Funds.The Board has also concluded that no dilution in value would result to the Members of any of the Funds as a result of the Reorganization. How do the investment objectives, strategies and policies of the Merger Funds and the Master Fund compare? Like the Merger Funds, the Master Fund is a non-diversified, closed-end management investment company managed by the Adviser.The investment objective of each Merger Fund is identical to the investment objective of the Master Fund, as noted in the following chart: Investment Objective Comparison Excelsior TI, Excelsior TE, Excelsior TI 2, Excelsior TE 2 Master Fund Capital appreciation Capital appreciation The Merger Funds pursue their investment objectives by investing substantially all of their investable assets in the Master Fund.The Master Fund pursues its investment objective principally through a multi-manager, multi-strategy program of investment in a diverse group of private investment funds ("Investment Funds"), managed by a select group of alternative asset managers ("Investment Managers"), that primarily invest or trade in a wide range of equity and debt securities, with the objective of significantly lowering the risk (volatility) from that which would be associated with investing with any single Investment Manager.Upon the consummation of the Reorganization, the Master Fund would continue to pursue its investment objective of capital appreciation by investing in Investment Funds in accordance with its current investment program, policies and restrictions. For further information about the investment objectives and policies of the Merger Funds, see "Comparison of Investment Objectives, Strategies, Policies and Risks" below. What are the general tax consequences of the Reorganization? It is expected that Members of the Merger Funds will not recognize any gain or loss for federal income tax purposes as a result of the exchange of their Units of the Merger Funds for Units of the Master Fund pursuant to the Reorganization. You should, however, consult your tax adviser regarding the effect, if any, that the Reorganization may have on you in light of your individual circumstances. See "Information About the Reorganization – What are the tax consequences of the Reorganization?" Who manages the Merger Funds and the Master Fund? Oversight of the business and affairs of each Merger Fund and the Master Fund is the responsibility of the Board.The Board selects officers of the Merger Funds or the Master Fund, as applicable, who are responsible for the day-to-day operations of the Merger Funds and the Master Fund.Each of the officers for the Merger Funds serves in the same role for the Master Fund. 19 The Adviser manages the assets of the Master Fund and makes all investment decisions.It will continue to serve as the investment adviser of the Master Fund after the Reorganization.The Merger Funds do not have an investment adviser because they pursue their investment objective by investing substantially all of their assets in the Master Fund.However, the Adviser provides various management-related services to the Merger Funds pursuant to separate management agreements (each, a "Management Agreement").The Adviser's principal offices are located at 225 High Ridge Road, Stamford, Connecticut06905.The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended. The Board approved the renewal of the Master Fund's current investment advisory agreement (the "Current Advisory Agreement") for an additional annual period on June 28, 2012, and a discussion of the basis for this approval will be included in the semi-annual report to Members of the Master Fund for the six months ended September 30, 2012, which will be mailed to Members of the Master Fund on or shortly before November 29, 2012. The Reorganization will not cause any management changes.The Master Fund's portfolio is currently, and will continue to be after the Reorganization, overseen by, Spencer N. Boggess.Mr. Boggess serves as Chief Investment Officer for Merrill Lynch's Wealth Management hedge fund research and investment group, chairs the Hedge Fund Investment Committee and serves as a member of the Private Equity Investment Committee. Mr. Boggess also serves as an officer of the Adviser. Subsequent to the acquisition by Bank of America Corporation ("Bank of America") of U.S. Trust Company ("U.S. Trust") in 2007 and Merrill Lynch in 2008, he assumed responsibility for the combined hedge fund platform and analyst team. Previously, he served as Co-Director of Research at CTC Consulting, then a subsidiary of U.S. Trust providing advisory services to ultra-high net worth families, and had been a Principal at Winston Partners, a Washington, DC-based alternative investment firm. Mr. Boggess received his BA from the University of Virginia and has also done graduate work at the University's Woodrow Wilson School of Foreign Affairs. How would each Fund be impacted by the consummation of the Reorganization? If the Reorganization is consummated, each Merger Fund will cease to exist, as described above in "How will the Reorganization be effected?"The Master Fund will become a single stand-alone fund and the Members of the Merger Funds will become Members of the Master Fund. What are the fees and expenses of each Fund and what might they be after the Reorganization? The fee structure of the Master Fund upon consummation of the Reorganization would be similar to the current fee structure of the Merger Funds, with certain exceptions noted below.The following table shows the fees and expenses that you may pay if you buy and hold Units of the Merger Funds and the Master Fund.However, Units of the Master Fund are currently offered only to the Merger Funds and not directly to investors, and therefore no sales load (placement fee) is currently charged in connection with purchases of Units of the Master Fund.Additionally, as described in more detail in Proposal 3, the Master Fund currently pays an advisory fee computed at the annual rate of 1.00% of its net assets, but it is proposed that this fee be increased to an annual rate of 1.50% of the Master Fund's net assets in order to reflect the 20 services that are currently being provided by the Adviser to the Merger Funds and that will, upon the consummation of the Reorganization, be provided by the Adviser to the Master Fund.Operating expenses shown are based on expenses incurred during the Merger Funds' and the Master Fund's fiscal years ended March 31, 2012.The expenses below are also shown on a pro forma (estimated) basis assuming that:(i) the Reorganization is approved by Members of each of the Funds and consummated; and (ii) the net assets of the Master Fund are $387,715,802 (which was the aggregate net assets of the Merger Funds as of March 31, 2012). Additionally, if the Reorganization is consummated, the costs of the Reorganization, which are expected to approximate $200,000 (amounting to less than []% of each Merger Fund's net asset value as of [], 2012), will be paid by the Merger Funds.As shown in the table below, assuming the consummation of the Reorganization, it is expected that each Merger Fund will benefit from expense savings that will offset the allocated Reorganization expense.These expense savings are projected to be realized within the first year after the Reorganization for each Merger Fund. Actual Pro Forma Pro Forma Excelsior TI Excelsior TE Excelsior TI 2 Excelsior TE 2 Master Fund Master Fund* Master Fund** Investor Transaction Expenses Maximum sales load (as a percentage of offering price) (1) 1.25% 1.25% 2.50% 2.50% N/A 2.50% 2.50% Annual Expenses (As A Percentage Of Average Net Assets) Management Fees (2) 1.50% 1.50% 1.50% 1.50% 1.00% 1.50% 1.50% Other Expenses (3) 0.57% 0.72% 2.43% 2.98% 0.45% 0.50% 0.52% Acquired Fund (Investment Funds) Fees and Expenses 4.15% 4.15% 4.15% 4.15% 4.15% 4.15% 4.15% Total Annual Expenses (4) 6.22% 6.37% 8.08% 8.63% 5.60% 6.15% 6.17% Amount Waived Under Expense Limitation Agreement (4) (0.01)% (0.00)% (1.35)% (1.14)% N/A N/A N/A Total Annual Expenses After Expense Limitation (4) 6.21% 6.37% 6.73% 7.49% 5.60% 6.15% 6.17% * Assumes that the Reorganization is consummated with respect to each Merger Fund. ** Assumes that the Reorganization is consummated with respect to Excelsior TI and Excelsior TE only. In connection with initial and additional purchases of Units, investors in the Merger Funds may be charged a placement fee (sales load) (the "Placement Fee") of up to 1.25% (for Excelsior TI and Excelsior TE) or up to 2.50% (for Excelsior TI 2 and Excelsior TE 2) of the investment amount.No Placement Fee is charged to certain types of investors.No Placement Fee is currently charged in connection with purchases of Units of the Master Fund.If the Reorganization is consummated, the Master Fund will charge a Placement Fee of up to 2.50%, which may be decreased or waived for certain investors. For the figures in the "Actual" columns, includes the current advisory fee paid by the Master Fund to the Adviser (the "Advisory Fee") and the current management fee paid by each Merger Fund to the Adviser (the "Management Fee").Currently, the Advisory Fee is a quarterly fee of 0.25% (1.00% on an annualized basis) of the net assets of the Master Fund determined as of the start of business on the first business day of each calendar quarter (after adjustment for any subscriptions effective on that date) and is due and payable in arrears within five business days after the end of that quarter.Currently, the Management Fee is a quarterly fee of 0.125% (0.50% on an annualized basis) of the net 21 assets of the Merger Fund determined as of the start of business on the first business day of each calendar quarter (after adjustment for any subscriptions effective on that date) and is due and payable in arrears within five business days after the end of that quarter.The Merger Funds pay the Management Fee as well as a pro rata portion of the Master Fund's Advisory Fee.The Master Fund currently pays only the Advisory Fee.However, as described further in Proposal 3, it is proposed that that the Advisory Fee be increased by the amount of the Management Fee to reflect the services the Adviser will provide to the Master Fund upon the Reorganization that the Adviser currently provides to the Merger Funds.The figure in the "Pro Forma" column reflects the proposed advisory fee of the Master Fund, assuming consummation of the Reorganization and approval of Proposal 3. Includes each Fund's expenses (other than the Advisory Fee and Management Fee, as applicable) and, with respect to the Merger Funds, the Merger Funds' share of the Master Fund's operating expenses (other than the Advisory Fee), including a facility fee on a revolving line of credit with an unaffiliated financial institution.Does not include the fees and expenses of the Investment Funds in which the Master Fund is invested in and intends to invest in, which are reflected in "Acquired Fund (Investment Funds) Fees and Expenses."With respect to Excelsior TI 2 and Excelsior TE 2, "Other Expenses" also includes the Servicing Fee paid by such Funds to the Placement Agent.This Servicing Fee will not be payable by the Master Fund upon consummation of the Reorganization.With respect to the Master Fund pro forma figures, "Other Expenses" reflects the one-time costs of the Reorganization which will be paid by the Merger Funds. Each Merger Fund is currently subject to an Expense Limitation Agreement with the Adviser.Under the terms of the Expense Limitation Agreement, the Adviser will, subject to possible reimbursement by the Fund as described below, waive fees or pay or absorb expenses of the Fund (including the Merger Fund's share of the ordinary operating expenses of the Master Fund, but excluding any fees, expenses and incentive allocations of the Investment Funds) to the extent necessary to limit the ordinary operating expenses of the Merger Fund (including the Merger Fund's share of the ordinary operating expenses of the Master Fund, but excluding taxes, interest and related costs of borrowing, brokerage commissions and any extraordinary expenses of the Fund and the Master Fund) to 1.84% per annum of the Fund's average monthly net assets with respect to Excelsior TI, 2.0% per annum of the Fund's average monthly net assets with respect to Excelsior TE, 2.34% per annum of the Fund's average monthly net assets with respect to Excelsior TI 2 and 3.0% per annum of the Fund's average monthly net assets with respect to Excelsior TE 2 (each, an "Expense Limitation"). The ordinary operating expenses of each Merger Fund and the Master Fund include the Management Fee and the Advisory Fee, respectively.In consideration of the Adviser's agreement to limit the Merger Funds' expenses, the Merger Funds will carry forward the amount of fees waived and expenses paid or absorbed by the Adviser in excess of the Expense Limitation, for a period not to exceed three years from the end of the fiscal year in which the fee was waived or the expense was paid or absorbed, and will reimburse the Adviser such amounts.Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Merger Fund's annualized ordinary operating expenses to exceed the Expense Limitation in effect at the time that the fee was waived or the expense was paid or absorbed.If the Reorganization is effected, the Adviser will waive its right to receive any amounts that would otherwise be reimbursable to it under the recapture provisions of the Expense Limitation Agreements. If the Reorganization is consummated, the Master Fund will not be subject to an Expense Limitation Agreement with the Adviser. 22 Examples The examples below are intended to help you compare, both before and after the Reorganization, the costs of investing in the Master Fund with the cost of investing in the Merger Funds.You can also use these examples to compare the costs of the Funds with the costs of other funds with similar investment objectives.This Example assumes that you invest $1,000 in a Fund for the time periods indicated and redeem all your Units at the end of those periods.(Please note that the minimum investment amount is $50,000 for the Funds.)It also assumes that your investment has a 5% return each year and that each Fund's operating expenses are as set forth in the preceding table.Although actual costs may be higher or lower, based on these assumptions your costs would be: Fund 1 Year 3 Years 5 Years 10 Years Excelsior TI Excelsior TE Excelsior TI 2 Excelsior TE 2 Master Fund Master Fund (Pro Forma)* Master Fund (Pro Forma)** * Assumes that the Reorganization is consummated with respect to each Merger Fund. ** Assumes that the Reorganization is consummated with respect to Excelsior TI and Excelsior TE only. Because the Placement Fee for the combined Master Fund will be 2.50% (which may be decreased or waived for certain investors), which is higher than the current Placement Fee for Excelsior TI and Excelsior TE, the pro forma examples for the combined Master Fund, which take into account the Placement Fee, appear higher than the examples for Excelsior TI and Excelsior TE.Additionally, the pro forma examples reflect the one-time costs of the Reorganization which will be paid by the Merger Funds. These are examples only and do not represent future expenses, which may be greater or less than those shown above. How do the performance records of the Funds compare? As described under the section "Reasons for the Reorganization," the Board considered a number of factors when reviewing the Plan and considering the Reorganization.Specifically, the Board considered the relative performance of the Merger Funds and the Master Fund since their inception, during which the Merger Funds and the Master Fund had substantially identical performance because each Merger Fund was invested in the Master Fund.The Board noted that any differences in performance of the Merger Funds and the Master Fund was attributable to varying fees and expenses. Of course, a Fund's past performance is not an indication of future performance. Where can I find more financial information about the Funds? Each Fund's annual report contains a discussion of that Fund's performance during the past five fiscal years (or since the Fund's inception if less than five years) and shows per share information for each of the past five fiscal years, as applicable.The Funds' annual reports are incorporated by reference into the Statement of Additional Information and are available upon request by calling the Funds toll free at 1-866-637-2587 or by visiting the SEC's website at www.sec.gov. 23 How do the subscription and repurchase procedures of the Funds compare? The subscription and repurchase procedures of the Merger Funds and the Master Fund are identical, although currently only the Merger Funds are permitted to invest in the Master Fund.Individual investors must invest in a Merger Fund.If the Reorganization is consummated, individual investors may invest directly in the Master Fund. For both the Merger Funds and the Master Fund, the Board may accept initial and additional subscriptions for Units as of the first day of each month.The Board has authorized the Adviser to offer Units more or less frequently.All subscriptions are subject to the receipt of cleared funds prior to the applicable subscription date in the full amount of the subscription, although the Board may accept, in its sole discretion, a subscription prior to receipt of cleared funds.The investor must also submit a completed subscription document before the applicable subscription date.The Board reserves the right to reject any subscription for Units and may, in its sole discretion, suspend subscriptions for Units at any time. The minimum initial investment for all Funds is $50,000 and the minimum additional investment for all Funds is $10,000.The minimum initial and additional investments of the Funds may be reduced by the Board. The Placement Agent, an indirect subsidiary of Bank of America and an affiliate of the Adviser, acts as the placement agent for the Merger Funds and bears its own costs associated with its activities as placement agent.Upon the consummation of the Reorganization, the Placement Agent will act as the placement agent for the Master Fund, on the same terms as it now serves for the Merger Funds.The Placement Agent is not compensated by the Funds for such services.However, in connection with initial and additional investments, investors may be charged a placement fee (sales load) (the "Placement Fee") by the Placement Agent.No Placement Fee is charged to certain types of investors.Currently, investors in the Merger Funds may be charged a Placement Fee of up to 1.25% (for Excelsior TI and Excelsior TE) or up to 2.50% (for Excelsior TI 2 and Excelsior TE 2) of the investment amount.No Placement Fee is currently charged by the Master Fund.If the Reorganization is consummated, the Master Fund will charge investors a Placement Fee of up to 2.50%, which may be decreased or waived for certain investors. No Member of any of the Funds or other person holding Units acquired from a Member has the right to require a Fund to redeem their Units or any portion thereof.There is no public market for Units, and none is expected to develop.Consequently, investors may not be able to liquidate their investment other than as a result of repurchases of Units by a Fund, as described below. Each Fund from time to time offers to repurchase outstanding Units or portions thereof from its Members pursuant to written tenders by Members at such times and on such terms and conditions as may be determined by the Board, in its sole discretion.In determining whether a Fund should offer to repurchase Units or portions thereof from Members, the Board considers various factors, including the recommendations of the Adviser.The Adviser expects that generally it will recommend (and has, in the past, recommended) to the Board that the Funds offer to repurchase Units from Members four times each year, effective as of the last day of each calendar quarter, and the Board has, in the past, authorized such repurchase offers.Please see 24 Exhibit E for a summary of the terms of the Master Fund's repurchase offers (which are identical to those applicable to the Merger Funds). What are other key features of the Funds? The Adviser serves as the management services provider of each of the Merger Funds pursuant to Management Agreements and as the investment adviser of the Master Fund pursuant to the Current Advisory Agreement. Under the Management Agreements, each Merger Fund pays the Adviser a quarterly Management Fee computed at the annual rate of 0.50% of the net assets of the Merger Fund determined as of the start of business on the first business day of each calendar quarter (after adjustment for any subscriptions effective on that date).The Master Fund has entered into an investment advisory agreement with the Adviser pursuant to which the Adviser is responsible for developing, implementing and supervising the Master Fund's investment program and providing day-to-day management services to the Master Fund. In consideration of these services, the Master Fund pays the Adviser a quarterly Advisory Fee computed at the annual rate of 1.00% of the net assets of the Master Fund.Each Merger Fund bears a pro rata portion of the Advisory Fee as an investor in the Master Fund, in addition to the Management Fee.As described further in Proposal 3, it is proposed that that the Advisory Fee rate be increased, effective when the Reorganization is consummated, by the Management Fee rate to compensate the Adviser for the services the Adviser will provide to the Master Fund after the Reorganization that are currently provided by the Adviser to the Merger Funds under the Management Agreements. Excelsior TI 2 and Excelsior TE 2 have also each entered into an agreement with the Placement Agent to provide (or arrange for the provision of) ongoing Member and account maintenance services with respect to Members who maintain brokerage accounts with the Placement Agent.As consideration for these services, each of these Funds pays a quarterly Servicing Fee to the Placement Agent at an annualized rate of 0.25% of the net assets of the Fund.The Master Fund is not a party to a Member Services Agreement and will not pay a Servicing Fee if the Reorganization is consummated. The Funds have each elected to be classified as an association taxable as a corporation and each intends to qualify as a RIC under Subchapter M of the Code.Members should review the section entitled "Tax Status" in the Statement of Additional Information for a discussion of the tax consequences of investing in a RIC such as the Master Fund. Comparison of Principal Risk Factors As with most investments, an investment in the Master Fund involves certain risks.These risks, however, are substantially similar to the risks of investing in the Merger Funds because all of the Funds have substantially similar investment objectives, policies and restrictions. The risks of investing in the Master Fund include: ●
